DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2021 has been entered.
Claim(s) 2-3 is/are pending.
Claim(s) 3 is/are new.
	The action is NON-FINAL. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
6/2/2021
9/2/2021
9/2/2021
were filed after the mailing date of the Final Office Action on 5/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97-1.98, except as follows: The Information Disclosure Statement “letter” dated 9/2/2021 is improper, at least for lacking a column for the Examiner’s initials. 37 CFR 1.98(a)(ii). It is crossed off.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections – 35 U.S.C. §§ 102-103
	I. With respect to the rejection of Claim(s) 2 under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0081370 to Kurihara, et al., as understood, the traversal is on the grounds that “Applicant contends that Kurihara alone or combined with Wananabe fails to disclose, suggests, or renders obvious independent claim 2, particularly the features ‘stacking a positive electrode can, the positive electrode, the separator, the negative electrode and a negative electrode can in this order after immersing’ required in the claimed invention.” (Remarks of 9/2/2021 at 4). The Remarks go on, stating “[t]he Examiner, however, has provided no articulated reasoning to show that the laminate structure that was immersed in the electrolytic solution is the same one described in paragraph [0072] et seq. and FIG. 6 of Kurihara or if the immersing step was taken before the steps described in paragraph [0072] et seq. and FIG. 6 of Kurihara.” (Remarks of 9/2/2021 at 5). This has been considered, but is not persuasive. 

[0009] The ionic liquid has a high viscosity and thus can temporarily bond the electrode and separator layers in a favorable manner in the method of making an electrochemical device in accordance with the present invention. Then, by way of a dipping step of dipping the temporarily bonded electrode and separator layers into an electrolytic solution, a laminate containing the electrolytic solution can be formed in an accurately aligned state. 

[0010] When the laminate is immersed with the electrolytic solution, the applied ionic liquid is diffused into the electrolytic solution, whereby the electrode layers are free of parts which fail to function as an electrochemical device. Therefore, an electrochemical device having a sufficiently large energy capacity can be obtained. Since the ionic liquid is diffused, the physical obstacle caused by the thickness of the applied part of the ionic liquid is reduced. As a consequence, a pressure can be applied more uniformly when subsequently carrying out a thermocompression bonding step of thermocompression-bonding the pair of electrode layers and the separator layer, whereby an electrochemical element having a more uniform layer thickness can be obtained. This makes it possible to produce an electrochemical device excellent in durability in so-called heavy load states such as long cycles and high-rate charging.

(Kurihara 1: [0009]-[0010]) (emphasis added).  
	Second, with respect to Figure 6 and the accompanying text, Kurihara is drafted like many patent applications, setting forth elements of the invention and then building on it without unnecessarily repeating information that has already been recited. Kurihara states “parts identical or equivalent to each other will be referred to with numerals identical to each other without repeating their overlapping descriptions.” (Kurihara 2: [0023]). Thus, laminate 85 discussed at 5: [0072] et seq. and in “Fig. 6” is also depicted in the battery of Figure 1. Figures 1-3, and the accompanying text, flesh out details of the battery in Figure 1, noting that the electrolytic solution 
	With respect to arguments regarding paragraph [0058], Kurihara goes on to state:
An ionic liquid containing a quaternary ammonium cation can temporarily bond the two-layer structures 120, cathode three-layer laminate 130, anode three-layer laminates 140, and separator layers 40 in a favorable manner, and allows the electrolytic solution 87 to be diffused favorably after the dipping, whereby the lithium ion secondary battery can be produced favorably.

(Kurihara 5: [0059]) (note that immersion comes before production of the battery). This suggests the embodiment shown in Figure 5 is incorporated into a can, i.e. made into a battery.  Note that the positive electrode, separator and negative electrode (anode 20, cathode 10, and separator 40 in Kurihara) are all also taught in the laminate referenced in paragraph [0058] and Figure 5. Thus, both laminates teach and strongly suggest the presence of the electrolytic solution, prior to incorporation into the can. The rejection is MAINTAINED. New rejections are added. 
II. With respect to the rejection of Claim 2 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  US 2005/0081370 to Kurihara, et al. in view of: (i) US 7,241,533 to Ikeda, and (ii) US 2002/0068221 to Watanabe, et al., as understood, this rejection was not specifically traversed. The analysis is presumed correct. Official notice was taken and not traversed. The teachings are admitted prior art. MPEP 2144.03. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

I. Claim(s) 3 – or as stated below – is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3 is new. MPEP 714.02 states: “Applicant should also specifically point out the support for any amendments made to the disclosure.” The Remarks state: “Support for the newly added independent claim 3 can be found, for example, at least in paragraphs [0085]-[0095] of the originally filed application.” (Remarks of 9/2/2021 at 7). These passages are reproduced below:
Embodiment 2 

[0085] Next, a method of forming the positive electrode 200 including a positive electrode active material layer 202 is described with reference to FIG. 4. The method is as follows: a positive electrode paste is formed using the positive electrode active material, the conductive additive, the binding agent, and the dispersion medium described above, applied on the positive electrode current collector 201, and then dried under a reducing atmosphere or reduced pressure. 

[0086] First, NMP is prepared as the dispersion medium (Step S11), and the graphene oxide in which the atomic ratio of oxygen to carbon is greater than or equal to 0.405 and which is described in Embodiment 1 is dispersed in NMP (Step S12). In the case where the weight of the graphene oxide is less than 2 wt % with respect to the total weight of the positive electrode paste, the conductivity is decreased when the positive electrode active material layer 202 is formed. In the case where the weight of the graphene 

[0087] Next, lithium iron phosphate is added as the positive electrode active material (Step S13). It is preferable to use lithium iron phosphate with an average primary particle diameter greater than or equal to 50 nm and less than or equal to 500 nm. The weight of added lithium iron phosphate is preferably greater than or equal to 85 wt % with respect to the total weight of the positive electrode paste; for example, the weight is greater than or equal to 85 wt % and less than or equal to 93 wt %. 

[0088] Note that when lithium iron phosphate is baked, a carbohydrate such as glucose may be mixed so that a particle of lithium iron phosphate is coated with carbon. This treatment improves the conductivity. 

[0089] Next, a mixture of the above is kneaded (mixing is performed in a highly viscous state), so that the aggregation of the graphene oxide and lithium iron phosphate can be undone. Further, since the graphene oxide has a functional group, oxygen in the functional group is negatively charged in a polar solvent, which makes aggregation among different graphene oxides difficult. In addition, the graphene oxide strongly interacts with lithium iron phosphate. Hence, the graphene oxide can be uniformly dispersed into lithium iron phosphate. 

[0090] Next, as the binding agent, PVDF is added to the mixture (Step S14). The weight of PVDF can be determined in accordance with the weight of the graphene oxide and lithium iron phosphate, and PVDF is preferably added to the positive electrode 

[0091] Next, NMP is added to this mixture until predetermined viscosity is obtained (Step S15) and mixed. Consequently, the positive electrode paste can be formed (Step S16). Through the above steps, the positive electrode paste in which the graphene oxide, the positive electrode active material particles, and the binding agent are uniformly mixed can be formed. 

[0092] Next, the positive electrode paste is applied on the positive electrode current collector 201 (Step S7). 

[0093] Next, the positive electrode paste applied on the positive electrode current collector 201 is dried (Step S18). The drying step is performed by heating at 60.degree. C. to 170.degree. C. for 1 minute to 10 hours to vaporize NMP. There is no particular limitation on the atmosphere. 

[0094] Next, the positive electrode paste is dried under a reducing atmosphere or reduced pressure (Step S19). By heating at a temperature of 130.degree. C. to 200.degree. C. for 10 hours to 30 hours under a reducing atmosphere or reduced pressure, NMP and water which are left in the positive electrode paste are vaporized and oxygen contained in the graphene oxide is desorbed. Thus, the graphene oxide can be formed into graphene. Note that oxygen in the graphene oxide may partly remain in the graphene without being entirely released. 

[0095] Through the above steps, the positive electrode 200 including the positive electrode active material layer 202 where the graphenes 204 are uniformly dispersed in the positive electrode active material particles 203 can be formed. Note that a step of applying pressure to the positive electrode 200 may be performed after the drying step. 

Claim 3. While the Specification refers to graphene in other passages – see e.g. (S. 17-18: [0066] – this is in the context of reducing graphene oxide. It is unclear where the support for combining graphene with graphene oxide is found. If a relevant passage has been overlooked, citation with particularity would be helpful in withdrawing the rejection. 

Claim Rejections - 35 USC §§ 102-103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


I. Claim(s) 2 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0081370 to Kurihara, et al. 

Citation is for convenience of the reader, assumed to be of skill in the art. The rejection should be understood as being over the entire reference. 
With respect to Claim 2, this claim requires “the steps of immersing a positive electrode, a separator and a negative electrode in an electrolytic solution.” Kurihara teaches a positive electrode or anode, a separator, and a negative electrode or cathode. See e.g.  (Kurihara 2: [0030]) (“a planar electrically insulating separator layer 40 disposed between the cathode 10 and anode 20 so as to be adjacent thereto”). Note that these elements are taught in other embodiments and figures, and all teachings of the positive electrode, separator, and negative electrode are relied on. The Response to Arguments section above is incorporated herein by reference. The positive electrode, separator and negative electrode are immersed. (Kurihara 4: [0058]) (“the laminate structure 84 is immersed with the electrolytic solution 87 while in a state where the layers are See (Kurihara 1: [0009]-[0010]).  See also (Kurihara 2: [0030]) (stating the electrolytic solution is not depicted)..
 Claim 2 has been amended to further require “stacking a positive electrode can, the positive electrode, the separator, the negative electrode and a negative electrode can in this order after immersing.”  A positive can, positive electrode, separator, negative electrode and negative can are stacked. (Kurihara 5: [0072] et seq.; “Fig. 6”). Each half of sheet 51b, after being folded in half, is interpreted as the positive can and negative can. Note that designation of one can as positive and one as negative is arbitrary. The laminate with the layers is inserted into the “can” of Kurihara, making whatever “can” is next to the positive electrode the positive can, etc. 
Claim 2 further requires “performing pressure bonding on the positive electrode can and the negative electrode can with a gasket interposed between the positive electrode can and the negative electrode can.” Pressure bonding is taught. (Kurihara 6: [0075]) (“thermally pressed”). At least seal part 30 is relied on as the gasket. (Kurihara 3: [0045]).

II. Claim(s) 2 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0081370 to Kurihara, et al. 

Citation is for convenience of the reader, assumed to be of skill in the art. The rejection should be understood as being over the entire reference. 
The discussion accompanying “Rejection I” above is incorporated herein by reference. 
The Response to Arguments section above is incorporated herein by reference. 	
To the extent any of the cited passages can be characterized as combining embodiments, selecting from lists, etc. (no such concession is made), any such combination/selection is obvious. The articulated rationale is that it reflects application of known techniques, materials, elements, 
[0009] The ionic liquid has a high viscosity and thus can temporarily bond the electrode and separator layers in a favorable manner in the method of making an electrochemical device in accordance with the present invention. Then, by way of a dipping step of dipping the temporarily bonded electrode and separator layers into an electrolytic solution, a laminate containing the electrolytic solution can be formed in an accurately aligned state. 

[0010] When the laminate is immersed with the electrolytic solution, the applied ionic liquid is diffused into the electrolytic solution, whereby the electrode layers are free of parts which fail to function as an electrochemical device. Therefore, an electrochemical device having a sufficiently large energy capacity can be obtained. Since the ionic liquid is diffused, the physical obstacle caused by the thickness of the applied part of the ionic liquid is reduced. As a consequence, a pressure can be applied more uniformly when subsequently carrying out a thermocompression bonding step of thermocompression-bonding the pair of electrode layers and the separator layer, whereby an electrochemical element having a more uniform layer thickness can be obtained. This makes it possible to produce an electrochemical device excellent in durability in so-called heavy load states such as long cycles and high-rate charging.

(Kurihara 1: [0009]-[0010]) (emphasis added). One would be motivated to immerse the components as claimed in an electrolytic solution to obtain sufficiently large energy capacity, reduce the thickness, apply pressure uniformly, obtaining a uniform layer thickness, and/or producing an electrochemical device excellent in durability in so-called heavy load states such as long cycles and high-rate discharging. 

III. Claim 2 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  US 2005/0081370 to Kurihara, et al. in view of:
(i) US 7,241,533 to Ikeda, and
(ii) US 2002/0068221 to Watanabe, et al.

Citation is for convenience of the reader, assumed to be of skill in the art. The rejection should be understood as being over the entire reference. 
The discussion accompanying “Rejections I-II” above is incorporated herein by reference. 
The various “electrode cans” in Claim 2 are interpreted generically, i.e. they require no specific shape or structure. However, to the extent this language somehow must require a coin-type can and Kurihara does not teach this (no such concession is made), this difference does not impart patentability. Note that Kurihara states that the case is not restricted. (Kurihara 3: [0047]). Coin type batteries, cans, electrodes, etc. are known. Official notice is taken. Ikeda (Ikeda 17: 54-59, “Fig. 13”) and Watanabe (Watanabe 5: [0056]-[0057]; “Fig. 1”) are but two pieces of evidence. The combination reflects application of known techniques (immersion prior to insertion in the can, per Kurahara) to improve similar devices (coin electrodes/cans, as evidenced by Ikeda and Watanabe) to yield predictable results: batteries. This does not impart patentability. MPEP 2143.   

IV. Claim 3 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  US 2005/0081370 to Kurihara, et al. in view of:
(i) US 2012/0328953 to Hirohashi, et al. 

Citation is for convenience of the reader, assumed to be of skill in the art. The rejection should be understood as being over the entire reference. 
With respect to Claim 3, this claim requires “forming a positive electrode comprising a current collector, an active material, and graphene.” The active material is define later in the claim to be graphene oxide. Thus, the claim is construed as requiring both graphene and graphene oxide. Kurihara teaches forming a positive electrode with a current collector. See e.g. (Kurihara 2: [0030]) See e.g (Kurihara 2: [0033]). Kurihara teaches graphite as an active material. Id. Conductive auxiliary agents are taught. (Kurihara 2: [0034]). Kurihara teaches carbon materials as the conductive auxiliary agent. Id. To the extent Kurihara may not state in haec verba “graphene oxide” and “graphene,” and this difference does not impart patentability. 
It is submitted that the teachings in Kurihara (Kurihara 2: [0033]-[0034]) would immediately suggest graphene oxide and graphene to the skilled artisan. However, to the extent more teachings are needed, note the teachings of Hirohashi. Hirohashi teaches using graphene oxide as an active material in lithium secondary batteries. (Hirohashi 3: [0057] et seq.). Substitution reflects substitution of one known element (graphene oxide, per Hirohashi) for another (the carbon materials/graphite of Kurihara) to achieve predictable results, namely a functioning battery. This does not impart patentability. MPEP 2143. Note also the teaching, suggestion and motivations for using graphene oxide, as taught by Hirohashi. Hirohashi teaches that graphene oxide has holes, due to the process in which it is made. (Hirohashi 3: [0060]). This facilitates lithium ion mobility. Id. This is taught as desirable. (Hirohashi 1: [0009] et seq.). 
As to the graphene, as noted above, Kurihara calls for a conductive auxiliary agent, which can be “carbon materials.” (Kurihara 2: [0034]). Hirohashi teaches that graphene – a carbon material – has high conductivity. (Hirohashi 1: [0009]). One would be motivated to substitute the carbon material of Kurihara (Kurihara 2: [0034]) with graphene, as taught by Hirohashi (Hirohashi 1: [0009]) because graphene has high conductivity, as taught by Hirohashi. (Hirohashi 1: [0009]). 
Claim 3 further requires “immersing the positive electrode, a separator and a negative electrode in an electrolytic solution.” The positive electrode, separator and negative electrode are immersed. (Kurihara 4: [0058]) (“the laminate structure 84 is immersed with the electrolytic See (Kurihara 1: [0009]-[0010]).  See also (Kurihara 2: [0030]) (stating the electrolytic solution is not depicted).
Claim 3 further requires “stacking a positive electrode can, the positive electrode, the separator, the negative electrode and a negative electrode can in this order after immersing.” A positive can, positive electrode, separator, negative electrode and negative can are stacked. (Kurihara 5: [0072] et seq.; “Fig. 6”). Each half of sheet 51b, after being folded in half, is interpreted as the positive can and negative can. Note that designation of one can as positive and one as negative is arbitrary. The laminate with the layers is inserted into the “can” of Kurihara, making whatever “can” is next to the positive electrode the positive can, etc. 
Claim 3 further requires “performing pressure bonding on the positive electrode can and the negative electrode can with a gasket interposed between the positive electrode can and the negative electrode can.” Pressure bonding is taught. (Kurihara 6: [0075]) (“thermally pressed”). At least seal part 30 is relied on as the gasket. (Kurihara 3: [0045]).
Claim 3 further requires “the step of the forming the positive electrode comprises: forming a paste including the active material, graphene oxide.” What is understood as a paste (slurry) is formed. (Kurihara 4: [0052], passim). 
Claim 3 further requires “applying the paste on the current collector.” The paste is applied. (Kurihara 4: [0053]). 
Claim 3 further requires “reducing the graphene oxide after applying.” Hirohashi teaches reducing the graphene oxide. (Hirohashi 3: [0060]). Reduction after application to the collector is taught. (Hirohashi 4: [0078]). 

[0009] The ionic liquid has a high viscosity and thus can temporarily bond the electrode and separator layers in a favorable manner in the method of making an electrochemical device in accordance with the present invention. Then, by way of a dipping step of dipping the temporarily bonded electrode and separator layers into an electrolytic solution, a laminate containing the electrolytic solution can be formed in an accurately aligned state. 

[0010] When the laminate is immersed with the electrolytic solution, the applied ionic liquid is diffused into the electrolytic solution, whereby the electrode layers are free of parts which fail to function as an electrochemical device. Therefore, an electrochemical device having a sufficiently large energy capacity can be obtained. Since the ionic liquid is diffused, the physical obstacle caused by the thickness of the applied part of the ionic liquid is reduced. As a consequence, a pressure can be applied more uniformly when subsequently carrying out a thermocompression bonding step of thermocompression-bonding the pair of electrode layers and the separator layer, whereby an electrochemical element having a more uniform layer thickness can be obtained. This makes it possible to produce an electrochemical device excellent in durability in so-called heavy load states such as long cycles and high-rate charging.

(Kurihara 1: [0009]-[0010]) (emphasis added). One would be motivated to immerse the components as claimed in an electrolytic solution to obtain sufficiently large energy capacity, reduce the thickness, apply pressure uniformly, obtaining a uniform layer thickness, and/or 

V. Claim 3 – or as stated below - is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  US 2005/0081370 to Kurihara, et al. in view of:
(i) US 2012/0328953 to Hirohashi, et al., and further in view of:
(ii) US 7,241,533 to Ikeda, and
(iii) US 2002/0068221 to Watanabe, et al. 

Citation is for convenience of the reader, assumed to be of skill in the art. The rejection should be understood as being over the entire reference. 
The discussion of “Rejection IV” and “Rejection III” are incorporated herein by reference, mutatis mutandis. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736